DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 03/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10,339,593 and 10,607,279 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
101
The outstanding 35 U.S.C § 101 is withdrawn in light of Applicant's amendments and arguments. The claims are now viewed as are patent eligible under step 2B of the two-part analysis in accordance with the USPTO's Interim Guidance on Patent Subject Matter Eligibility (SME) guidelines. In view of Applicant's amendments, and upon reconsideration of the claimed elements as an ordered combination (Step 2B), the claimed invention(s) is/are found to be significantly more than an abstract idea. The claims provide a practical application of providing an augmented graphical representation of a suggested outfit on a human form based on input parameters.
For the reasons given above the 35 U.S.C § 101 rejection of the previous action is withdrawn and the claims are allowed.

102/103
None of the prior art, single or in combination, teaches the combination of: 
“generating, based on the pairs of points of the generated wire frame models and the item fit information, a representation of one or more zones of a human form that are associated with the fashion items; and
generating, by the one or more computing devices and based on the representation of the one or more zones of the human form, a suggested outfit including one or more fashion items and sizes of the one or more fashion items”, 
as recited in claim 2. 
Claims 9 and 16 recite similar limitations as set forth in claim 2, and therefore are patentable over prior art.
Claims 3-8, 10-15 and 17-22 depend, directly or indirectly, from claims 2, 9 or 16, and are patentable based on their dependency.

Prior art, U.S. Patent No. 9,648,926 (Marks) discloses techniques for recommending footwear based on scan data describing feet of a user and a variety of other information. In some instances, a footwear service may obtain scan data describing feet of a user. The footwear service may process the scan data to generate a 3D representation of the user's feet, such as a 3D model or other representation. The footwear service may also obtain other information about the user, such as user preferences, orthotics data, information identifying an activity that the user participates in and so on. The footwear service may determine a footwear recommendation for the 
However, Marks fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2015/0134494 (Su et al.) discloses techniques for extraction of body parameters, dimensions and shape of a customer are presented herein. A model descriptive of a garment, a corresponding calibration factor and reference garment shapes can be assessed. A garment shape corresponding to the three-dimensional model can be selected from the reference garment shapes based on a comparison of the three-dimensional model with the reference garment shapes. A reference feature from the plurality of reference features may be associated with the model feature. A measurement of the reference feature may be calculated based on the association and the calibration factor. The computed measurement can be stored in a body profile associated with a user. An avatar can be generated for the user based on the body profile and be used to show or indicate fit of a garment, as well as make fit and size recommendations. 
However, Su et al. fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2009/0144173 (Mo et al.) discloses a method of generating a pseudo-3D user-adapted avatar by using artificial intelligence based on a method of converting a 2D image to the pseudo-3D image having visual and partial functions of a 3D model, and a method of performing a coordination simulation by applying the pseudo-3D coordination image generated by applying total clothes coordination information derived from the artificial intelligence to a user-adapted avatar. The pseudo-3D user-adapted avatar is generated by receiving primary size information 
However, Mo et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687